Case 8:19-cv-00024-JSS Document 14 Filed 02/06/19 Page 1 of 6 PagelD 255

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

KRISTINA RUSSO, CASE NO.: 8:19-cv-00024-MSS-JSS

Plaintiff,
VS.

SALON SALVATORE, LLC, a Florida limited
liability company; DDK LLC, a Florida limited
liability company d/b/a STUDIO 200;

DDK LAKELAND, LLC d/b/a STUDIO 200
SALON AND SPA,

Defendants.

 

DEFENDANT?’S, SALON SALVATORE, LLC, ANSWER AND AFFIRMATIVE
DEFENSES TO PLAINTIFF’S COMPLAINT

DEFENDANT, SALON SALVATORE, LLC (“Defendant” or “Salon Salvatore”), hereby
files and serves its Answer and Affirmative Defenses to Plaintiff's Complaint for Damages and
Demand for Jury Trial. The paragraphs below within the Answer are in response to the same

paragraphs contained in the Complaint:

Answer to Plaintiff’s Complaint
1. Admitted for jurisdictional purposes. Otherwise, denied.

2. Admitted for venue purposes. Otherwise, denied.

3, Without knowledge, therefore denied.

4. Admitted in part and denied in part. Defendant Salon Salvatore sold the business at
issue in May 2018.
5, Admitted (so long as the last word in the allegation is replaced with “loan”; there

appears to be a typo in allegation number 5).

6. Without knowledge, therefore denied.
Case 8:19-cv-00024-JSS Document 14 Filed 02/06/19 Page 2 of 6 PagelD 256

L Admitted in part and denied in part. Defendant Salon Salvatore sold the business at
issue in May 2018.

8. Denied.

9. Denied.

10. Denied.

ll. Without knowledge, therefore denied. Alternatively, Defendant moves to strike this

allegation as vague and ambiguous.
12. Without knowledge, therefore denied.
13, Denied, and Defendant requires strict proof thereof.
14. Denied, and Defendant requires strict proof thereof.
15. Denied.
16. Denied.

17. Denied. Further, Defendant moves to strike this allegation as vague and ambiguous.

18. Denied.
19, | Denied.
20. Denied.
21. Denied.
22, ~~ Denied.

23. Denied. This allegation assumes facts. Neither Plaintiff nor Defendant were ever
subject to the FLSA.

24. ~~ Denied.
25. Without knowledge, therefore denied.

26. This is a jury trial demand and not an allegation, and thus it requires no response

from Defendant.
Case 8:19-cv-00024-JSS Document 14 Filed 02/06/19 Page 3 of 6 PagelD 257

27. Without knowledge, therefore denied.\

28. Defendant re-alleges the answers of Paragraphs 1 through 27 as if fully set forth

herein.

29. Denied. This allegation assumes facts. Neither Plaintiff nor Defendant were ever

subject to the FLSA.
30. Denied.

31. This is not an allegation but a part of Plaintiff's “WHEREFORE” clause, thus it

requires no response from Defendant.

32. This is not an allegation but a part of Plaintiff's “WHEREFORE” clause, thus it

requires no response from Defendant.

33. This is not an allegation but a part of Plaintiff's “WHEREFORE” clause, thus it

requires no response from Defendant.

34. Defendant re-alleges the answers of Paragraphs 1 through 27 as if fully set forth

herein.

35. Denied. This allegation assumes facts. Neither Plaintiff nor Defendant were ever
subject to the FLSA.

36, Denied.

37. This is not an allegation but a part of Plaintiff's “WHEREFORE” clause, thus it

requires no response from Defendant.

38. This is not an allegation but a part of Plaintiff's “WHEREFORE” clause, thus it

requires no response from Defendant.

39. This is not an allegation but a part of Plamtiff's “WHEREFORE” clause, thus it

requires no response from Defendant.

40. Defendant re-alleges the answers of Paragraphs 1 through 27 as if fully set forth

herein.
Case 8:19-cv-00024-JSS Document 14 Filed 02/06/19 Page 4 of 6 PageID 258

41. Admitted in part and denied in part. Plaintiff worked as an independent contractor
at Defendant’s business through May 2018. Plaintiff received all agreed upon portions of her

monies received from her own clients.
4?. Denied.
43. Denied.

44. Defendant re-alleges the answers of Paragraphs | through 27 as if fully set forth

herein.
45. Denied. Further, this state law minimum wage claim is pre-empted by federal law.
46. Denied. Further, this state law minimum wage claim is pre-empted by federal law.
47. Denied. Further, this state law minimum wage claim is pre-empted by federal law.
48. Denied. Further, this state law minimum wage claim is pre-empted by federal law.

Furthermore, Defendant denies all WHEREFORE clauses contained in Plaintiff's

Complaint.

Affirmative Defenses to Plaintiff's Complaint
L; The Complaint fails to state a claim upon which relief may be granted.

2. Defendant invokes the defenses, protections, and limitations of the Fair Labor
Standards Act, 29 U.S.C. §201 et see. (“FLSA”).

3. At all times material, Plaintiff was an independent contractor of Defendant and not
subject to the FLSA or Florida minimum wage laws. Plaintiff, inter alia, made her own schedule,
worked the hours she desired, had her own clients, performed her work in the precise manner she
desired without control from Defendant, and executed an independent contractor contract with

Defendant.

4, Defendant did not gross more than $500,000 annually in revenue, and thus is not

subject to FLSA enterprise coverage.

5. Defendant is not a “joint employer” for purposes of the FLSA and thus not subject
to it.
Case 8:19-cv-00024-JSS Document 14 Filed 02/06/19 Page 5 of 6 PagelD 259

6. Plaintiff was not engaged in commerce as defined by the FLSA and federal law,
and thus is not entitled to individual coverage under the FLSA. Plaintiff never traveled outside
Florida to perform work in connection with her independent contractor relationship with
Defendant, her act of performing nail salon work at Salon Salvatore was purely an intrastate
activity, and nothing that Plaintiff did in connection with her independent contractor relationship

with Defendant affected interstate commerce in any way whatsoever.

7. Plaintiff is barred from her FLSA claims given that she cannot even meet the
threshold element of being entitled to FLSA coverage under either enterprise coverage or
individual coverage. Neither coverage exists under the circumstances, and thus Plaintiff's claims

are barred.
8. Plaintiff's state law minimum wage claim is pre-empted by federal law.

9, At all times, Defendant acted in good faith and had reasonable grounds for

believing their actions were in compliance with the FLSA.

10. Defendant did not know or show reckless disregard for whether its conduct was
prohibited by the FLSA.

11. This action is barred to the extent Plaintiff seeks recovery for time that is not

compensable time, i.e. “hours worked” under the FLSA.

12. To the extent that Plaintiff may seek punitive damages, Plaintiff's recovery is
limited by applicable provisions of the FLSA and the Florida and/or United States Constitutions.
Any award of punitive damages to Plaintiff in this case would be in violation of the FLSA and the
constitutional safeguards provided to Defendant under the Constitution of the United States and/or
the laws of the State of Florida.

13. Plaintiff is not entitled to punitive/liquidated damages as Defendant did not act or

fail to act in a manner sufficient to give rise to punitive/liquidated damages liability.

14. To the extent Plaintiff seeks damages not recoverable under the FLSA, Plaintiff is

barred from such recovery.

15. Plaintiff has failed to mitigate her alleged damages.
Case 8:19-cv-00024-JSS Document 14 Filed 02/06/19 Page 6 of 6 PagelD 260

16. Plaintiff's claims are barred by the doctrines of waiver, estoppel and/or laches.

Defendant hereby reserves its right to amend its Affirmative Defenses as new information

and/or discovery is revealed.

CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that a true and correct copy of the foregoing was e-filed via the
CM/ECF e-filing portal to: Suzette M. Marteny Moore, Esq., S. Moore Law, PLLC, 4720
Cleveland Heights Blvd., #201, Lakeland, FL 33813, co-counsel for Plaintiff, and Felipe Fulgencio,
Esq., Fulgencio Law, PLLC, 105 §. Edison Ave., Tampa, FL 33606, co-counsel for Plaintiff, on
this 6" day of February 2019.

By:

 

S. BRAXTON WIGGS
Florida Bar No. 20198
1133 Stoney Creek Blvd.
Lakeland, Florida 33811
Telephone: (863) 712-9701

Email: braxtonwiggs(@gmail.com
